Order filed May 12, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00262-CV
                                ____________

                     DR. RICHARD HENDRIX, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-24041


                                     ORDER
       The notice of appeal in this case was filed April 11, 2022. The clerk
responsible for preparing the record notified this court that appellant has not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. Civ. P. 145. On April 21, 2022, this court notified appellant
that the appeal was subject to dismissal unless appellant filed a response with proof
of payment for the record. No response was filed. Therefore, the court issues the
following order.
       Appellant is ordered to demonstrate to this court on or before May 23, 2022,
that arrangements to pay for the clerk’s record have been made. See Tex. R. App.
P. 35.3(c). If appellant fails to do so, the appeal will be dismissed. See Tex. R.
App. P. 37.3(b).



                                 PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Wise and Jewell.